Citation Nr: 0026648	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim.

The veteran also claimed entitlement to service connection 
for muscular dystrophy.  This claim has not yet been 
adjudicated by the RO and is not before the Board on appeal.  
Therefore, it is referred to the RO for appropriate action.


REMAND

Additional due process is warranted prior to further 
disposition of this claim.  In March 2000, the veteran 
requested that he be scheduled for a local hearing.  A 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  38 C.F.R. § 20.700(a) (1999).  
An appellant may request a hearing before the Board at a VA 
field facility (i.e., RO) when submitting the substantive 
appeal or anytime thereafter, subject to the restrictions in 
38 C.F.R. § 20.1304.  38 C.F.R. § 20.703 (1999).  Having 
filed his request for a hearing after submitting his 
substantive appeal, the Board construes his request as one 
for a hearing on appeal before a traveling member of the 
Board.  Accordingly, the case must be remanded to the RO in 
order to afford the veteran due process.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a member of the Board at the RO in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

